Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Figure Descriptions
For accuracy the figure descriptions HAVE BEEN amended to read: 
-- Fig. 1 is a top perspective view of a cover plate embodying our new design;
   Fig. 2 is a front elevation view thereof;
   Fig. 3 is a rear elevation view thereof;
   Fig. 4 is a right side elevation view thereof;
   Fig. 5 is a left side elevation view thereof;
   Fig. 6 is a top plan view thereof; and 
   Fig. 7 is a bottom plan view thereof. --
Broken Line Statement
The description statement, in lines 20 – 23, of the specification that precede the claim HAS BEEN deleted from the specification because it does not properly describe the broken lines in the drawing.  The broken lines are inaccurately described as environmental.
The following statement must be used to describe the broken lines on the drawing (MPEP § 1503.02, subsection III):
-- The broken lines in the drawings illustrate portions of the cover plate that form no part of the claimed design. --

The above statement HAS BEEN inserted in the specification preceding the claim.
Claim
For proper form (37 CFR 1.153 or 37 CFR 1.1025), the claim HAS BEEN amended to read: 
-- We claim: The ornamental design for a cover plate as shown and described. --
The claimed design is deemed patentable over the references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN GOODWIN whose telephone number is (571)272-6023. The examiner can normally be reached M - F: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela J Lee can be reached on 571-272-4453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A GOODWIN/Primary Examiner, Art Unit 2916